





CITATION:
Humberplex
Developments Inc. v. Wycliffe
Humberplex
Limited, 2011 ONCA 591



DATE: 20110913



DOCKET: C53363



COURT OF APPEAL FOR ONTARIO



Sharpe, Armstrong and Rouleau JJ.A.



BETWEEN



Humberplex
Developments Inc.



Applicant/Appellant



and



Wycliffe
Humberplex
Limited



Respondent/Respondent



Alistair
Riswick
, for the appellant



Alan J.
Lenczner
, Q.C., for the
          respondent



Heard & released orally:
September 6,
          2011



On appeal from the judgment of Justice Peter A. Cumming of the
          Superior Court of Justice dated January 24, 2011.



ENDORSEMENT



[1]

The order under appeal involves the interpretation of a
    release executed by the parties following the settlement of a protracted dispute.

[2]

In our view, the application judge did not err in his
    interpretation of the release as covering the claim for removal of excess
    fill.  There was evidence that the facts
    giving rise to that claim were known to the appellant at the date the release
    was executed.  The demand to remove the
    excess fill was made within days of the execution of the release providing
    ample factual support for the trial judges inferences and interpretation.

[3]

With respect to the claim related to the letter of
    credit, we agree with the respondent that given the state of completion of the
    respondents lot and the history of dealings between these parties, the
    application judge did not err in paragraph 1 of his order reducing the letter
    of credit and imposing additional terms.

[4]

Accordingly, the appeal is dismissed.  Costs to the respondent fixed at $7,500
    inclusive of disbursements and applicable taxes.

Robert J. Sharpe J.A.

R.P. Armstrong J.A.

Paul Rouleau J.A.


